Citation Nr: 1507851	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  10-46 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service connected disabilities.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to May 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In August 2012 the Veteran's representative contacted VA and stated that the Veteran no longer wanted a hearing.

In a January 2015 Informal Hearing Presentation the Veteran's representative stated that the Veteran currently has service connection in effect for hearing loss, tinnitus, PTSD, and a right arm disability.  The Board notes that service connection is not currently in effect for PTSD.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is unemployable due to his service-connected disabilities which are bilateral hearing loss, rated as 50 percent disabling; right shoulder arthritis, rated as 20 percent disabling; and bilateral tinnitus, rated as 10 percent disabling.  

The Board notes that the Veteran's bilateral hearing loss and tinnitus are considered one disability as they are of a common etiology (in-service acoustic trauma) and affect a single body system (audiological/neurological).  See 38 C.F.R. § 4.16(a)(2) and (3).  Therefore, because bilateral hearing loss and tinnitus are considered one disability, the Veteran meets the 60 percent criteria for one disability under 38 C.F.R. § 4.16(a), regarding the schedular criteria for TDIU.

The Veteran submitted a November 2009 letter from a private audiologist who opined that the Veteran was unemployable due to his service-connected severe bilateral hearing loss and bilateral tinnitus.  However, this audiologist's treatment records of the Veteran, to include any audiology reports, are not of record and have not been requested.  Such records are relevant to the Veteran's claim and the claim must be remanded so that such records may be requested.  

An August 2010 VA audiology examination refers to a December 9, 2008 contract audiological evaluation report.  The paper claims file and the Veteran's electronic claims files contain no such report.  A copy of this report should be obtained and associated with the record.

The Veteran should be provided a VA medical examination to provide a current picture of the Veteran's functional impairment resulting from his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records and associate them with the claims file. 

2.  Obtain a copy of the December 9, 2008 private audiological examination report discussed by the August 2010 VA report.  If such report is not available without the Veteran's authorization, request such authorization.  All records obtained should be associated with the Veteran's claims file.  

3.  Request that the Veteran provide the necessary authorizations so that copies of his private medical records, including any audiological examination reports can be requested from all private clinicians, in particular the audiologist who provided the November 11, 2009 opinion.  All records obtained should be associated with the Veteran's claims file.  

If, after making reasonable efforts to obtain the records discussed in paragraphs 2 and 3 above, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Provide the Veteran a VA audiological examination to determine the Veteran's hearing acuity in each ear.  The examiner is requested to fully describe the functional effects caused by the Veteran's hearing loss and tinnitus, particularly with regard to his ability to perform tasks, including sedentary and physical tasks.  The Veteran's claims folder should be made available to, and be reviewed by, the examiner.

5.  Provide the Veteran a VA examination of the right shoulder.  The Veteran's claims folder should be made available to, and be reviewed by, the examiner.  The examiner must interview the Veteran as to his education, training, and work history.  The examiner should  provide opinions as to the functional impairments caused by the Veteran's service-connected disabilities (and only his service-connected disabilities - i.e., bilateral hearing loss, tinnitus, and right shoulder arthritis) with regard to his ability to perform tasks, including sedentary and physical tasks. 

6.  After the above is complete, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




